                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                            SOUTHWESTERN DIVISION
 UNITED STATES OF AMERICA,                          )
                                                    )
                               Plaintiff,           )
                                                    )
                      v.                            )     Case No. 3:18-05010-CR-RK
                                                    )
 JAMES LOYD WAINRIGHT,                              )
                                                    )
                               Defendant.           )
                         ORDER DENYING MOTION TO SUPPRESS
        Before the Court is Defendant James Loyd Wainright’s Motion to Suppress. (Doc. 21.)
United States Magistrate Judge David P. Rush held a hearing on the Motion to Suppress and issued
a Report and Recommendation that the motion be denied. (Doc. 31, Tr.; Doc. 32.) Defendant then
filed objections to the Report and Recommendation. (Doc. 35.) After careful consideration, and
for the reasons stated below, the Court OVERRULES Defendant’s objections to the Report and
Recommendation; ADOPTS all of the Report and Recommendation except its analysis of the
independent source doctrine; and DENIES the motion to suppress.
                                            Discussion
        Under Federal Rule of Criminal Procedure 59(b)(3), “[a] district judge must consider
de novo any objection to a magistrate judge’s recommendation.” The Court “may accept, reject,
or modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
28 U.S.C. § 636(b)(1).
        Defendant first objects to Judge Rush’s conclusion that the police had probable cause to
conduct a limited search of his car to retrieve and secure his cell phone while police sought a
warrant to search the phone’s contents. It is well-established that police do not need a warrant to
search an automobile, only probable cause. United States v. Ross, 456 U.S. 798, 807-08 (1982).
The following evidence supported probable cause to target the phone as containing evidence of a
crime, and thus to search the car where Defendant told them it was located:
    •   A white man driving a silver passenger car stopped near Hatten Park in Webb City,
        Missouri and asked C.D. (a fifteen-year-old boy) if he knew where “D.P.” lived. After
        leaving for a short time, the man came back and asked if C.D. wanted to “make a couple
        hundred bucks.”


                                                1
    •   A neighbor corroborated hearing the man offer C.D. “a couple hundred bucks” and
        provided a description that matched Defendant (white male, approximately thirty years
        old, short in stature, heavy-set, with brownish red hair).
    •    A few weeks later, a man who fit essentially the same description approached D.N. (a
        fifteen-year-old boy) and M.S. (a thirteen-year-old boy) in a silver four-door passenger car
        with a spoiler on the back. He offered them money for sex, showed them $200 cash, and
        instructed them to meet him in the park to engage in sexual acts. According to D.N., the
        man told them he would record them with a video camera and upload the video to his
        YouTube channel.
    •   Approximately a month-and-a-half after that, the same man in the same car approached
        the two boys again and asked if they wanted to make some money. The boys refused, and
        the man drove away very fast when D.N. attempted to take a picture of him with his cell
        phone. The boys also attempted to take down the license plate number as “KM63MG.”
    •   This license plate number belonged to a vehicle that did not match the description of the
        vehicle given to police, so they ran plate number KN6M3G, which checked back to a silver
        Mazda 6 owned by Defendant.
    •   Defendant and his license photo matched the description in all three police reports.
    •   D.N. positively identified Defendant in a photo lineup.
    •   Police observed a 2008 Silver Mazda 6 passenger car with a spoiler on the trunk bearing
        license plate number KN6M3G in Defendant’s driveway.
    •   D.N. positively identified this vehicle as the same car that had approached him and M.S.
        on both occasions.
    •   Defendant admitted as follows to police:
            o He had recently driven to Webb City from his home in Joplin and asked a few
              people at Hatten Park, including two teenage kids, if they knew his friend, “D.P.”
            o He drove the Silver Mazda 6, and no one else had driven his car.
            o He had a YouTube channel, and he used his cell phone to access it.
            o He had a cell phone with a video camera.
            o The cell phone was in his car at the police station in the front passenger seat.
        This evidence was sufficient to establish probable cause that Defendant’s cell phone
(and thus his car) contained evidence of sex crimes involving these and possibly other children.
Defendant’s objection regarding the search of the car is overruled.
        Defendant next argues that the police were not allowed to hold his cell phone while police
sought a warrant to search its contents. The Court disagrees. Because the police had probable
cause to believe Defendant’s cell phone contained evidence of sex crimes involving children, they
were allowed to secure the phone “to preserve the status quo while a search warrant [wa]s being


                                                 2
sought.” Segura v. United States, 468 U.S. 796, 809 (1984). “Where law enforcement authorities
have probable cause to believe that a container holds contraband or evidence of a crime, but have
not secured a warrant, the [Eighth Circuit] has interpreted the Fourth Amendment to permit seizure
of the property, pending issuance of a warrant to examine its contents, if the exigencies of the
circumstances demand it . . . .” United States v. Goodale, 738 F.3d 917, 922 (8th Cir. 2013)
(cleaned up). Here, Defendant was aware of the police’s investigation, but he was not being
arrested. As a result, he could have destroyed any evidence it contained if the police had not
secured the phone. This situation was sufficiently exigent to justify seizing the phone to preserve
potential evidence while a warrant was being sought. Accordingly, Defendant’s objection to Judge
Rush’s analysis of the exigent circumstances doctrine is overruled.
       Judge Rush also analyzed the independent source doctrine. Because this was an alternative
theory for denying the motion to suppress, the Court need not reach and will not adopt that portion
of the Report and Recommendation. Accordingly, the Court need not address Defendant’s
objection regarding the independent source doctrine.1
                                             Conclusion
       Accordingly, the Court OVERRULES Defendant’s Objections to the Report and
Recommendation (Doc. 35); ADOPTS and incorporates herein all of the Report and
Recommendation except its analysis of the independent source doctrine (Doc. 32); and DENIES
Defendant’s Motion to Suppress Evidence (Doc. 21).
       IT IS SO ORDERED.

                                               s/ Roseann A. Ketchmark
                                               ROSEANN A. KETCHMARK, JUDGE
                                               UNITED STATES DISTRICT COURT

DATED: December 27, 2019




       1
         Defendant also argues that the Report and Recommendation contains an erroneous factual finding.
The Report and Recommendation notes that Defendant does not challenge the warrant to search his cell
phone. (Doc. 32 at 11.) Defendant argues this is incorrect because his motion seeks to suppress “all
evidence obtained after the seizure of the cell phone.” (Doc. 35 at 2.) This does not mean Judge Rush’s
finding was incorrect. Upon review of the record, the Court sees no argument from Defendant that the
warrant lacked probable cause. In any event, it is apparent from the evidence discussed above that there
was probable cause to search the phone. Accordingly, this objection is overruled.

                                                   3
